426 Pa. 229 (1967)
Commonwealth
v.
Hoffman, Appellant (No. 2).
Supreme Court of Pennsylvania.
July 14, 1967.
Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
*230 Richard U.T. Hoffman, petitioner, in propria persona.
Henry W. Rhoads, Assistant District Attorney, and LeRoy S. Zimmerman, District Attorney, for Commonwealth, respondent.
OPINION PER CURIAM, July 14, 1967:
Richard U.T. Hoffman filed a petition on July 27, 1966 under the Post Conviction Hearing Act in the Court of Oyer and Terminer of Dauphin County. The petition was dismissed by that court and the dismissal was unanimously affirmed by the Superior Court, Commonwealth v. Hoffman, 209 Pa. Superior Ct. 765, 231 A. 2d 189 (1967) (per curiam). Subsequently, the instant petition for allocatur was filed.
In regard to the question of the appointment of counsel for Hoffman in the post-conviction proceeding, the facts pertaining to this petition are virtually identical to those described in Commonwealth v. Hoffman, 426 Pa. 226, 232 A. 2d 623. For the reasons outlined in that opinion we therefore reverse the Superior Court and vacate the order of the court of oyer and terminer. As in our disposition of the previous Hoffman petition, we do not reach the merits of the petition or the question of whether Hoffman is entitled to an evidentiary hearing on his petition.
The petition for allocatur is granted. The order of the Superior Court is reversed. The order of the Court of Oyer and Terminer of Dauphin County is vacated and the record remanded to that court with instructions to appoint counsel to represent Richard Hoffman in a post-conviction proceeding at which Hoffman's eligibility for an evidentiary hearing and/or other relief may be determined.